
	

114 HR 5332 : Women, Peace, and Security Act of 2016
U.S. House of Representatives
2016-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 5332
		IN THE SENATE OF THE UNITED STATES
		November 16, 2016Received; read twice and referred to the Committee on Foreign RelationsAN ACT
		To ensure that the United States promotes the meaningful participation of women in mediation and
			 negotiation processes seeking to prevent, mitigate, or resolve violent
			 conflict.
	
	
 1.Short TitleThis Act may be cited as the Women, Peace, and Security Act of 2016. 2.FindingsCongress finds the following:
 (1)Around the world, women remain under-represented in conflict prevention, conflict resolution, and post-conflict peace building efforts.
 (2)Despite the historic under-representation of women in conflict resolution processes, women in conflict-affected regions have nevertheless achieved significant success in—
 (A)moderating violent extremism; (B)countering terrorism;
 (C)resolving disputes through nonviolent mediation and negotiation; and (D)stabilizing societies by enhancing the effectiveness of security services, peacekeeping efforts, institutions, and decision-making processes.
 (3)Research shows that— (A)peace negotiations are more likely to end in a peace agreement when women’s groups play an influential role in the negotiation process;
 (B)once reached, a peace agreement is 35 percent more likely to last at least 15 years if women have participated in the negotiation process; and
 (C)when women meaningfully participate, peace negotiations are more likely to address the underlying causes of the conflict, leading to more sustainable outcomes.
 3.Sense of CongressIt is the sense of Congress that— (1)the meaningful participation of women in conflict prevention and conflict resolution processes helps to promote more inclusive and democratic societies and is critical to the long-term stability of countries and regions;
 (2)the political participation and leadership of women in fragile environments, particularly during democratic transitions, is critical to sustaining lasting democratic institutions; and
 (3)the United States should be a global leader in promoting the meaningful participation of women in conflict prevention, management, and resolution, and post-conflict relief and recovery efforts.
 4.Statement of PolicyIt shall be the policy of the United States to promote the meaningful participation of women in all aspects of conflict prevention, management, and resolution, and post-conflict relief and recovery efforts, reinforced through diplomatic efforts and programs that—
 (1)integrate the perspectives and interests of affected women into conflict-prevention activities and strategies;
 (2)encourage partner governments to adopt plans to improve the meaningful participation of women in peace and security processes and decision-making institutions;
 (3)promote the physical safety, economic security, and dignity of women and girls; (4)support the equal access of women to aid distribution mechanisms and services;
 (5)collect and analyze gender data for the purpose of developing and enhancing early warning systems of conflict and violence;
 (6)adjust policies and programs to improve outcomes in gender equality and the empowerment of women; and
 (7)monitor, analyze, and evaluate the efforts related to each strategy submitted under section 5 and the impact of such efforts. 5.United States Strategy to Promote the Participation of Women in Conflict Prevention and Peace Building (a)RequirementNot later than October 1, 2017, October 1, 2022, and October 1, 2027, the President, in consultation with the heads of the relevant Federal departments and agencies, shall submit to the appropriate congressional committees and make publicly available a single government-wide strategy, to be known as the Women, Peace, and Security Strategy, that provides a detailed description of how the United States intends to fulfill the policy objectives in section 4. The strategy shall—
 (1)support and be aligned with plans developed by other countries to improve the meaningful participation of women in peace and security processes, conflict prevention, peace building, transitional processes, and decision-making institutions; and
 (2)include specific and measurable goals, benchmarks, performance metrics, timetables, and monitoring and evaluation plans, to ensure the accountability and effectiveness of all policies and initiatives carried out under the strategy.
 (b)Specific plans for agenciesEach strategy under subsection (a) shall include a specific implementation plan from each of the relevant Federal departments and agencies that describes—
 (1)the anticipated contributions of the department or agency, including technical, financial, and in-kind contributions, to implement the strategy; and
 (2)the efforts of the department or agency to ensure that the policies and initiatives carried out pursuant to the strategy are designed to achieve maximum impact and long-term sustainability.
 (c)Department of state implementationWithin each relevant bureau of the Department of State, the Secretary of State shall task the current Principal Deputy Assistant Secretary with the responsibility for the implementation of the strategy under subsection (a) and the specific implementation plan for the Department under subsection (b), with respect to the roles and responsibilities of such bureau. The Principal Deputy Assistant Secretaries tasked with such responsibility shall meet, at least twice a year, to review the implementation of the strategy and the plan and to contribute to the report under section 8(b).
 (d)CoordinationThe President should promote the meaningful participation of women in conflict prevention, in coordination and consultation with international partners, including multilateral organizations, stakeholders, and other relevant international organizations, particularly in situations in which the direct engagement of the United States is not appropriate or advisable.
 (e)Sense of CongressIt is the sense of Congress that the President, in implementing each strategy submitted under subsection (a), should— (1)provide technical assistance, training, and logistical support to female negotiators, mediators, peace builders, and stakeholders;
 (2)address security-related barriers to the meaningful participation of women; (3)increase the participation of women in existing programs funded by the United States Government that provide training to foreign nationals regarding law enforcement, the rule of law, or professional military education;
 (4)support appropriate local organizations, especially women’s peace building organizations; (5)support the training, education, and mobilization of men and boys as partners in support of the meaningful participation of women;
 (6)encourage the development of transitional justice and accountability mechanisms that are inclusive of the experiences and perspectives of women and girls;
 (7)expand and apply gender analysis to improve program design and targeting; and (8)conduct assessments that include the perspectives of women before implementing any new initiatives in support of peace negotiations, transitional justice and accountability, efforts to counter violent extremism, or security sector reform.
				6.Training Requirements Regarding the Participation of Women in Conflict Prevention and Peace
			 Building
 (a)Foreign serviceThe Secretary of State, in conjunction with the Administrator of the United States Agency for International Development, shall ensure that all appropriate personnel (including special envoys, members of mediation or negotiation teams, relevant members of the civil service or Foreign Service, and contractors) responsible for or deploying to countries or regions considered to be at risk of, undergoing, or emerging from violent conflict obtain training, as appropriate, in the following areas, each of which shall include a focus on women and ensuring meaningful participation by women:
 (1)Conflict prevention, mitigation, and resolution. (2)Protecting civilians from violence, exploitation, and trafficking in persons.
 (3)International human rights law and international humanitarian law. (b)Department of defenseThe Secretary of Defense shall ensure that relevant personnel receive training, as appropriate, in the following areas:
 (1)Training in conflict prevention, peace processes, mitigation, resolution, and security initiatives that specifically addresses the importance of meaningful participation by women.
 (2)Gender considerations and meaningful participation by women, including training regarding— (A)international human rights law and international humanitarian law, as relevant; and
 (B)protecting civilians from violence, exploitation, and trafficking in persons. (3)Effective strategies and best practices for ensuring meaningful participation by women.
				7.Consultation and collaboration
 (a)In generalThe Secretary of State and the Administrator of the United States Agency for International Development shall establish guidelines for overseas United States personnel of the Department or the Agency, as the case may be, to consult with stakeholders regarding United States efforts to—
 (1)prevent, mitigate, or resolve violent conflict; and (2)enhance the success of mediation and negotiation processes by ensuring the meaningful participation of women.
 (b)Frequency and scopeThe consultations required under subsection (a) shall take place regularly and include a range and representative sample of stakeholders, including local women, youth, ethnic and religious minorities, and other politically under-represented or marginalized populations.
 (c)Collaboration and coordinationThe Secretary of State should work with international, regional, national, and local organizations to increase the meaningful participation of women in international peacekeeping operations, and should promote training that provides international peacekeeping personnel with the substantive knowledge and skills needed to ensure effective physical security and meaningful participation of women in conflict prevention and peace building.
			8.Reports to Congress
 (a)BriefingThe Secretary of State, in conjunction with the Administrator of the United States Agency for International Development and the Secretary of Defense, shall brief the appropriate congressional committees, not later than 1 year after the date of the first submission of a strategy required under section 5, on—
 (1)existing, enhanced, and newly established training carried out pursuant to section 6; and (2)the guidelines established for overseas United States personnel to engage in consultations with stakeholders, pursuant to section 7.
 (b)Report on Women, Peace, and Security StrategyNot later than 2 years after the date of the submission of each strategy required under section 5, the President shall submit to the appropriate congressional committees a report that—
 (1)summarizes and evaluates the implementation of such strategy and the impact of United States diplomatic efforts and foreign assistance programs, projects, and activities to promote the meaningful participation of women;
 (2)describes the nature and extent of the coordination among the relevant Federal departments and agencies on the implementation of such strategy;
 (3)outlines the monitoring and evaluation tools, mechanisms, and common indicators to assess progress made on the policy objectives in section 4; and
 (4)describes the existing, enhanced, and newly established training carried out pursuant to section 6. 9.DefinitionsIn this Act:
 (1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Appropriations, the Committee on Armed Services, and the Committee on Foreign Relations of the Senate; and
 (B)the Committee on Appropriations, the Committee on Armed Services, and the Committee on Foreign Affairs of the House of Representatives.
 (2)StakeholdersThe term stakeholders means non-governmental and private sector entities engaged in or affected by conflict prevention and stabilization, peace building, protection, security, transition initiatives, humanitarian response, or related efforts, including—
 (A)registered or non-registered nonprofit organizations, advocacy groups, business or trade associations, labor unions, cooperatives, credit unions, relief or development organizations, community and faith-based organizations, philanthropic foundations, and tribal leaders or structures;
 (B)independent media, educational, or research institutions; and (C)private enterprises, including international development firms, banks, and other financial institutions, particularly small businesses and businesses owned by women or disadvantaged groups.
 (3)Meaningful participationThe term meaningful participation means safe, genuine, and effective access to, and present and active involvement in the full range of formal or informal processes related to negotiation or mediation with respect to any efforts toward the following:
 (A)Conflict prevention. (B)Resolution or mitigation of, or transition from, violent conflict.
 (C)Peacekeeping and peace building. (D)Post-conflict reconstruction, transition initiatives, elections, and governance.
 (E)Humanitarian response and recovery. (4)Relevant Federal departments and agenciesThe term relevant Federal departments and agencies means—
 (A)the United States Agency for International Development; (B)the Department of State;
 (C)the Department of Defense; (D)the Department of Homeland Security; and
 (E)any other department or agency specified by the President for purposes of this Act.  Passed the House of Representatives November 15, 2016.Karen L. Haas,Clerk 